Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figs. 5B and 5C include numbers, letters or reference characters less than .32 cm (1/8 inch) in height, and thus do not comply with 37 CFR 1.84 (p)(3).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

                                                  Claim Interpretation
The present claims are directed to an apparatus.  The phrase “for single crystalline metal foil” in claim 1 is considered to be functional language that will not generally limit the scope of the claims.  It is well-settled that apparatus claims cover what a device is, not what a device does; see Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed.Cir. 1990).  Thus, prior art need not refer to a single crystalline metal foil in order to meet the limitations of the instant claims.

Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mikoshiba et al. (U.S. Patent 5,476,547).
With reference to Fig. 6 and its description in column 9 of Mikoshiba, the prior art discloses an apparatus comprising a chamber 50, a heater 59, a gas inlet 52, a gas outlet 53 which also serves as a pressure controller, and a holder 56 which would be capable of holding a metal foil.  The holder is connected to a metallic flange 54, which can be considered a “clamp” in accord with instant claim 2.  Thus the disclosure of Mikoshiba et al. is held to anticipate the claimed invention.
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schowalter et al. (US 2007/0101932).
With reference to Fig. 2 and its description in para. [0065-0070] of Schowalter, the prior art discloses an apparatus comprising a chamber 2, a heating source 6, a gas inlet 18, a gas outlet 16, a pressure controller 24 and a holder 12.  The holder is connected to a rod 17 in accord with instant claim 2.  The heating source is a radio-frequency coil for inducing an electromagnetic field, i.e. it applies heat using “an induction heating method” in accord with instant claim 3.  Thus the disclosure of Schowalter et al. is held to anticipate the claimed invention.

			Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mikoshiba et al.
Mikoshiba, discussed in item no. 5 supra, does not specifically state how the heater in that reference applies heat.  The examiner’s position is that applying heat using a “furnace” as claimed is such a basic concept in the mechanical arts that to do so in the context of the Mikoshiba apparatus would have been considered an obvious variant of that apparatus.  Thus, the disclosure of Mikoshiba et al. is held to create a prima facie case of obviousness of an invention as presently claimed.

			    Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-24 of copending Application No. 16/767,751 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 18-24 of the reference application define an apparatus comprising a chamber, a heating unit (which may be heated by resistive heating), a gas inlet, a gas outlet, a pressure adjustment unit and two fixing units which are provided to fix a metal foil, substantially equivalent to the apparatus defined in the instant claims.  The instant claims and those of the reference application differ in that i) the reference application claims require a distance adjustment unit not recited in the instant claims, and ii) some parts of the apparatus mentioned above and required in the present independent claim are recited solely in dependent claims of the reference application.  Nonetheless, the examiner submits that one in possession of an apparatus in accord with claims 18, 23 and 24 of the reference application would in fact be in possession of an apparatus as presently claimed.  Because of the substantial overlap between the devices as claimed and those claimed in the reference application, the respective apparatuses are not considered to be patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  It is noted that claims 18-24 are Withdrawn in the ‘751 application; however Withdrawn claim are not Canceled.
			Additional Prior Art
The remainder of the art cited on the attached PTO-892 and SB/08 forms is of interest.  This art is held to be no more relevant to the claimed invention than the art as applied in the rejections supra.



							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	September 21, 2022